jf ourtlj Court of
                                           Sntouio,

                                          March 30,2015


                                       No.04-14-00540-CV

                                    Levi and Michelle McKenzie,
                                             Appellants

                                                 v.



                                     Community National Bank.
                                              Appellee


                              Trial Court Case No. 13-05-21 843-CV



                                          O R D E R

       The Court has reviewed the record and briefs in ibis appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8.     Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on May 12. 2015. to the following panel: Justice
Marialyn Barnard. Justice Patricia 0. Alvarez, and Justice Jason Pulliam.       All parties will be
notified of the Court's decision in this appeal in accordance with TEX, R. App. P. 48.


       Either party may file- a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. Al'P. P, 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on March 30, 2015.



                                                              Marialwn Barnardc/Justiee

       IN WITNESS WHEREOF I have hereunto set my hand and affixed the seal of the said
court on this March 30. 201 5.




                                                                          tile. Clerk